Daniel, J.
delivered the opinion of the Court.
The Court is of opinion, that as by the executorial bond given by Mrs. Pigg and her sureties, the obligors bound themselves only for the due administration, by the executrix, of the goods, chattels and credits of the testator, the sureties are, to no extent, responsible for the rents or profits of the real estate ; and as it appears that the balance reported by the commissioner in favour of the appellee, and for which the decree was rendered, is composed in part of items for rent of the real estate received by the appellant Hutcherson in right of his wife the executrix, it was erroneous in the Circuit court to render a joint decree for said balance against the appellants.
The Court is also further of opinion, that as no reason is shewn or alleged for failing to make the representatives of the ether sureties to the executorial bond parties to the suit, it was error to render any decree in the cause against the appellant Clement Pigg in the absence of said representatives. Decree reversed with costs to the appellants. Cause remanded with leave to the appellee to make the proper parties, and for á resettlement of the accounts and further proceedings in order to a final decree.
Decree reversed.